Broyles, P. J.
1. An indictment for bigamy, under the Penal Code, § 367 et seq., is barred by the lapse of four years from the date of the bigamous marriage, unless such offense or the offender is unknown, or unless such offender shall abscond from this State or so conceal himself that he can -not be arrested, in which event the time during which he has been absent from the State or concealed shall not be computed or. constitute any part of the aforesaid limitation. ■
2. It is marrying or going through the form of marriage which the law lias enjoined as requisite to the creation of the marital relation, by a person who has a husband or wife living, with knowledge of such fact, that- constitutes the offense of bigamy under our statute; and the offense is completed upon the second marriagé. Subsequent cohabitation is not a necessary element in the offense; nor will subsequent cohabitation render it a" continuing offense, so as to fix the time of cessation of the cohabitation as the point from which the statute of limitations will begin to run.
3. In answer to certified questions by this court, the Supreme Court made the rulings just stated. 147 Ga. 801 (95 S. E. 706). Under those rulings and the facts of this case, the conviction of the accused was unauthorized, and the court erred in overruling his motion for a new trial-.

Judgment reversed.

Bloodworth and Harwell, JJ., concur.